Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The terminal disclaimer filed on 8/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US application serial no. 16/817,179 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
Claims 1, 2, 6, 10, 11, 13, 14, 16, 17, 19, and 20 are allowable. Claims 15 and 18, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 9/9/2021, is hereby withdrawn and claims 15 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Note that claims drawn to elected species of polymer spheres have been canceled, and the election of species has no been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ashley Pezzner on 8/12/2022.

The application has been amended as follows:
In claim 1, 
line 3, delete “a sphere selected from”,
line 4, replace “particles” with --particles, --, and
lines 4-7, delete “and having an average porosity of from 0.10 to 0.90; polymer spheres formed from a multimodal distribution of polymer particles; or mixtures thereof, wherein the sphere has an average particle size diameter of from 1 micron to 100 microns, and”.
Cancel claim 4.
In claim 6, line 1, replace “claim 4” with --claim 1--.
In claim 10, line 1, replace “claim 4” with --claim 1--.
Cancel claim 12.
In claim 16, 
line 6, delete “a sphere comprising”,
lines 8-9, delete “wherein the sphere has an average particle size diameter from 1 micron to 3 microns, ”, 
line 12, after “wherein the” insert --clear coating--, and
last line, after “wherein the” insert --clear--.

In claim 19, 
line 6, delete “a sphere selected from” and
lines 7-10, delete “polymer spheres formed from a multimodal distribution of polymer particles, or mixtures thereof, wherein the sphere has an average particle size diameter of from 1 micron to 100 microns, and an average porosity of from 0.40-0.65,”.
Cancel claims 23 and 24.

Statement of Reasons for Allowance
The present claims are allowable over the closest prior art Abe (US 5,342,876) and Otoma (JP 01-139656) for the following reasons:
Abe discloses porous and spherical silica particles having excellent dispersibility in resins and use in paint, e.g., a spherical particle having apparent gravity of 0.26 and pore volume of 0.95 ml/g (which provides for porosity of 0.25), average grain size of 3.17 μm, and SiO2 content of 93.75 wt %.  However, Abe requires that the pore radii is 10-100 Å (diameter 2-20 nm) which is outside the claimed diameter of 50-400 nm.
Otoma discloses a coating film comprising spherical particles which are preferably silica or alumina having particle diameter of 0.1-50 μm, pore diameter of 1-500 nm, and a pore volume of 0.05-3 cc/g.  Otoma fails to disclose that average porosity is 0.45-0.55.  The porosity is determined by the density of the particles, however, Otoma does not disclose the density.  And while Abe discloses density of porous silica particles, the density is not properly related to Otoma because Abe has pore diameter outside of the claimed range.  Also, Otoma fails to disclose an aqueous coating composition.
Thus, it is clear that the references, taken individually or in combination, do not disclose or suggest the claimed invention. 
Further, it is noted that applicant’s filing of a terminal disclaimer filed on the date 8/1/2022 overcomes the double patenting rejection of record.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0186951 discloses an aqueous coating composition comprising polyimide particles having size less than 100 microns which has bi- or tri-modal size distribution and a latex binder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn